


110 HR 922 IH: National Flood Insurance Program

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 922
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Ms. Matsui (for
			 herself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To provide for a study by the Government Accountability
		  Office on methods, practices, and incentives to increase the extent to which
		  low-income property owners living in high-risk locations participate in the
		  National Flood Insurance Program.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Insurance Program
			 Participation Evaluation Act of 2007.
		2.GAO
			 study of methods to increase flood insurance program participation by
			 low-income families
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to identify and analyze
			 potential methods, practices, and incentives that would increase the extent to
			 which low-income families (as such term is defined in section 3(b) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b))) that own residential
			 properties located within areas having special flood hazards purchase flood
			 insurance coverage for such properties under the national flood insurance
			 program. In conducting the study, the Comptroller General shall analyze the
			 effectiveness and costs of the various methods, practices, and incentives
			 identified, including their effects on the national flood insurance
			 program.
			(b)ReportThe
			 Comptroller General shall submit to the Congress a report setting forth the
			 conclusions of the study under this section not later than 12 months after the
			 date of the enactment of this Act.
			
